The Court.
Section12 of article xi. of the Constitution provides: “ The legislature shall have no power to impose taxes upon counties, cities, towns, or other public or municipal corporations, or upon the inhabitants or property thereof, for county, city,'town, or other municipal purposes, but may, by general laws, vest in the corporate authorities thereof the power to assess and collect taxes for such purposes.” By an act entitled “ an act to establish a uniform system of county and township governments,” approved March 14, 1883 (Stats. 1883, p. 299), the legislature empowered the board of supervisors of'the several counties “to license, for purposes of regulation and revenue, all and every kind of business not prohibited by law, and transacted and carried on in such county, and all shows, exhibitions, and lawful games carried on therein; to fix the rates of lieensd tax upon the same, and to provide for the collection of the same by suit or otherwise.”
The general power thus conferred on the board to collect includes the power to appoint an agent to do so. This view does not, we think, at all conflict wtih section 5 of article xi. of the Constitution.
*289Judgments affirmed.
McKinstry, J., dissented.